Citation Nr: 0612148	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  00-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening of the claim of entitlement to service 
connection for allergies.  

2. Whether new and material evidence has been received to 
warrant reopening of the claim of entitlement to service 
connection for asthma.  

3. Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to a compensable evaluation for malaria.  

6. Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), effective 
September 23, 1999 and an evaluation in excess of 30 percent 
since November 30, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A personal hearing at the RO was held October 2000.  

The Board remanded the case in November 2003 for further 
development, and the case was returned to the Board in 
December 2005.  In this regard, it is noted that in the 
November 2003 Board decision, the application to reopen the 
previously denied claim for service connection for a skin 
disorder was granted and the claim reopened.  In a September 
2005 RO decision, service connection for a skin disorder was 
granted.  Thus, the issue is no longer before the Board for 
appellate review.  


FINDINGS OF FACT

1.  Service connection for chronic asthma and allergies was 
previously denied in a September 1987 Board decision.  This 
was the last final denial.  

2.  The evidence received since September 1987 is either 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim seeking service 
connection for chronic asthma and allergies.  

3.  Hemorrhoids were not present in service or until years 
thereafter, and no current hemorrhoid disorder is 
etiologically related to service.  

4.  Tinnitus was not present in service or until years 
thereafter, and no current tinnitus disability is 
etiologically related to service.  

5.  There is no medical evidence of active malaria, nor 
ascertainable residuals of malaria such as anemia, liver or 
spleen damage.  

6.  The veteran's PTSD was productive of occupational and 
social impairment due to mild or transient symptoms from 
September 23, 1999 to November 29, 2000.

7.  The veteran's PTSD was productive of occupational and 
social impairment with occasional decrease in work efficiency 
due to moderate depression and anxiety beginning November 30, 
2000.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for 
chronic asthma and allergies.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

2.  Hemorrhoids were not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303  
(2005).  

4.  The criteria for a compensable rating for malaria, are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005).  

5.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met before November 30, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.130 
Diagnostic Code 9411 (2005).  

6.  The criteria for an evaluation in excess of 30 percent, 
for PTSD have not been met since November 30, 2000.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.130 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received before that date.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The record reflects that the veteran was provided VCAA 
notice, to include notice to submit any pertinent evidence in 
his possession, by letters mailed in April 2004, and March 
2005.  Although the veteran has not been provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  In addition, with respect to the 
claims for increased initial ratings, such notice has been 
provided.  

With respect to the duty to assist, the record reflects that 
service medical records and all available post-service 
medical records pertaining to the veteran's claims have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  The veteran has been afforded 
VA examinations in connection with his claims for increased 
ratings and service connection.  The Board acknowledges that 
the veteran has not been afforded a VA examination in 
response to his claims to reopen claims for service 
connection for asthma and allergies; however, neither the 
VCAA nor the implementing regulations require VA to afford a 
claimant a VA examination before the receipt of new and 
material evidence to reopen a claim.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  New and Material Evidence

Entitlement to service connection for chronic asthma was 
denied in a September 1987 Board decision on the basis that 
chronic asthma was not shown in service or until many years 
thereafter.  Although the Board decision did not specifically 
mention allergies, that decision affirmed a March 1986 RO 
decision that denied service connection for asthma, also 
claimed as allergies.  This was the last final denial.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The veteran's present claim to reopen was received in 
March 1999, so this new amendment does not apply to this 
case.  

The evidence of record at the time of the September 1987 
decision included service medical records which showed that 
the veteran was seen on one occasion during service 
complaining of chest pain brought on by a coughing spasm.  
The diagnostic impression was possible minor pneumothorax or 
possible intercostal muscle tear.  The remaining service 
medical records were negative for complaints, findings or 
treatment for chronic asthma or allergies.  Also of record 
were private treatment records including a June 1983 report 
which noted that the veteran had severe allergies.  A 
November 1984 record notes that the veteran's asthmatic 
condition was exacerbated by exposure to dust, strong odors 
and certain pollens.  At the time of the September 1987 
decision, the Board also considered a May 1986 medical 
statement which noted that the veteran reported complaints of 
shortness of breath with exercise during his period of active 
service.  The doctor stated that it was not clear that he 
suffered from asthma but that it was conceivable that he had 
exercise induced asthma at that time.  The record also 
contained the veteran's statements to the effect that his 
chronic asthma and allergies began during active military 
service.  No medical evidence of a nexus between the 
veteran's allergies and chronic asthma disability and his 
military service was of record at the time of the September 
1987 Board decision.  

The evidence added to the record since the final Board 
decision in September 1987 includes the veteran's own 
statements linking chronic asthma and allergies to his 
military service.  His statements are essentially cumulative 
in nature since similar statements of the veteran were 
previously of record.  Moreover, this is not competent 
evidence of the claimed disability or of a nexus between the 
claimed disability and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's statements are not so 
significant by themselves or in the context of the evidence 
previously of record that they must be considered to fairly 
decide the merits of the claim.  

Since the September 1987 decision, additional medical records 
showing treatment and complaints of sinus problems and a 
history of asthma.  The evidence contained in the claims file 
does not contain any records which would provide a nexus 
between the veteran's chronic asthma and allergies and his 
military service.  Consequently, the evidence added to the 
file since the last final decision is essentially cumulative 
of the evidence previously of record and is not so 
significant that it must be considered to fairly consider the 
merits of the veteran's claim.  None of the other evidence 
added to the record is pertinent to the claim to reopen.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claims for service connection for asthma and allergies.  

III.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

A.  Hemorrhoids

In this case, the veteran maintains that his hemorrhoid 
condition began during active service and as a result service 
connection for hemorrhoids is warranted.  

The service medical records do not reflect any treatment, 
complaints or clinical findings of hemorrhoids or related 
symptoms during active duty.  Moreover, post-service medical 
records are essentially silent for clinical findings of 
hemorrhoids.  In fact, there is no medical evidence 
documenting the presence of hemorrhoids contained in the 
claims file or of a nexus between the claimed disorder and 
the veteran's military service.  

In essence the evidence of a nexus between the veteran's 
claimed hemorrhoids and his military service is limited to 
his own statements.  This is not competent evidence of the 
claimed nexus since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  

B.  Tinnitus

The veteran maintains that service connection for tinnitus is 
warranted since the condition began during active military 
duty.  In this regard, it is noted that the veteran's service 
medical records are entirely negative for treatment, 
complaints or clinical findings of symptoms of tinnitus.  
Moreover, there are no medical records which show that the 
veteran suffered any sort of acoustic trauma, head injury or 
concussion which could be attributed to claimed tinnitus.  
Post-service medical records do not show treatment or 
complaints of tinnitus until several years after the 
veteran's discharge from active duty.  An April 1994 medical 
record notes that the veteran reported hearing loss since 
1969 which had gradually increased in severity.  He stated 
that he was treated beginning in 1985 for high frequency 
hearing loss and intermittent ringing in both ears.  He 
stated that his symptoms were now constant.  Subsequent post-
service records show complaints of tinnitus; however, there 
are no medical records which show a nexus between the 
disorder and the veteran's military service.  

In essence the evidence of a nexus between the veteran's 
tinnitus and his military service is limited to his own 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  



IV.  Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).  

A.  Malaria

The veteran claims that a compensable evaluation for malaria 
is warranted.  He maintains that he has elevated liver 
function tests due to his history of malaria during active 
service.  

Historically, it is noted that service connection for malaria 
was granted in a July 1970 rating action.  At that time, it 
was noted that the veteran was hospitalized during service in 
August 1969 for malaria.  A malaria smear on performed on VA 
examination in May 1970 was negative.  

On VA examination in November 1999, the veteran related that 
he had a single episode of malaria during service in 1969.  
Objective findings noted no evidence of current malaria 
symptoms.  Laboratory studies were essentially negative for 
abnormal findings related to residuals of malaria.  The 
diagnosis was no infectious disease.  

The veteran's malaria is rated as noncompensable under 38 
C.F.R. § 4.88b, diagnostic code 6304.  Under diagnostic code 
6304, a 100 percent rating is assigned for malaria as an 
active disease.  38 C.F.R. § 4.88b.  A note following Code 
6304 indicates the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Id.  Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Id.  Thereafter, the rating 
specialist is instructed to rate residuals such as liver or 
spleen damage under the appropriate system.  Id.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
service-connected malaria warrants no more than the 
noncompensable evaluation currently assigned.  While he 
maintains that he has liver problems as a result of his 
single episode of malaria in 1969, the objective medical 
evidence of record contains no findings that the veteran has 
manifested any residuals from such.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  

There is no indication of record that the veteran's malaria 
is productive of any other infectious diseases, immune 
disorders, or nutritional deficiencies.  38 C.F.R. § 4.88b, 
diagnostic codes 6300-6354.  Thus, there is no basis for 
assignment of a compensable evaluation for service-connected 
malaria.  

B.  PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id. A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

On review of the evidence of record, it is noted that on VA 
examination in November 1999, the veteran reported a history 
of military related stressors during active service in 
Vietnam.  He indicated that he was employed following his 
discharge from service and had no difficulty with activities 
of daily living.  He said that he had been married since 1971 
and that he and his wife had a good marriage.  He maintained 
a good relationship with his children and maintained contact 
with his family.  He said that he had a number of close 
friends and enjoyed interacting with people, though he could 
become confrontational at times.  Objective findings 
reflected that the veteran demonstrated no psychomotor 
agitation or retardation.  His conversation was relevant and 
coherent.  No psychotic symptoms were shown.  His mood was 
irritable.  His sleep habits and appetite were reportedly 
good.  He denied suicidal and homicidal ideation.  No 
evidence of gross memory deficits was noted.  The diagnostic 
impressions included PTSD.  His current Global Assessment of 
Functioning (GAF) score was 70.  The examiner noted that the 
veteran reported symptoms consistent with PTSD including 
irritability, intrusive recall, hypervigilance and 
exaggerated startle response.  His occupational functioning 
was marked by frequent job changes.  

In this case, for the period effective September 23, 1999, 
the date of his initial claim for service connection for 
PTSD, the veteran's psychiatric symptoms have been 
essentially mild  which decreased work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  The medical evidence essentially shows 
some mild symptoms but the veteran was generally functioning 
well, was able to maintain a good marriage, relationships 
with his children and contact with friends and family.  
Although he changed jobs frequently, his occupational 
impairment was demonstrated to be no more than mild.  There 
is no medical evidence during this period that the veteran's 
PTSD symptoms contributed to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Thus, an evaluation in excess of 10 percent for the 
period from September 23, 1999 to November 29, 2000 is not 
warranted.  

With regard to the period beginning November 30, 2000, the 
Board notes that a VA medical reported dated in November 2000 
shows that on mental status examination the veteran noted 
symptoms of insomnia and flashbacks.  He acknowledged that he 
experienced exaggerated startle response, avoidance behaviors 
and irritability.  The GAF score was 63.  A medical report 
dated in December 2000 shows that the veteran reported 
insomnia, nightmares and flashbacks of Vietnam.  He stated 
that he had a good marriage and a good relationship with his 
children.  Later records note that the veteran was prescribed 
anti-depressants to treat his psychiatric symptoms.  He 
continued to report intrusive thoughts and some anxiety 
related to his combat experiences.  

On VA examination in November 2004, the veteran reported that 
he had difficulties with bad memories of Vietnam.  He said 
that at times the memories were so intense that he became 
tearful, shaking and frightened.  He reported difficulty 
falling asleep but did not remember any specific nightmares 
about Vietnam.  The veteran indicated that he had episodes of 
rage and anger and as a result he tended to avoid being 
around people.  He said that he tended to work alone in the 
past several years by restoring cars.  The veteran related 
that his marriage had taken a turn for the worse which he 
felt was related to his being impatient, withdrawn and 
unexpressive.  It was noted that the veteran did not take any 
psychotropic drugs and was not currently in psychiatric 
treatment.  On mental status examination the veteran showed 
no signs or symptoms of psychosis.  His conversation was 
withdrawn, somewhat evasive and he seemed uncomfortable 
through the course of the interview.  He expressed feeling 
overwhelmed and depressed at times.  His affect was sluggish 
and under-responsive.  The examiner indicated that the 
veteran showed evidence of moderate depression and anxiety 
which was specifically tied to PTSD symptomatology.  The 
diagnosis was PTSD, moderate intensity, showing some increase 
in severity since his last VA examination.  The GAF score was 
60.  

In this case, the veteran's psychiatric symptoms since 
November 30, 2000 have been manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The medical evidence has 
essentially shown that the veteran has some depressive 
symptoms, insomnia and anxiety due to PTSD.  His service-
connected PTSD has resulted in no more than moderate 
occupational and social impairment.  In addition, symptoms 
which would warrant a higher 50 percent evaluation during 
this period including flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impairment of short-and long-term memory; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships have not been shown.  

The Board has considered the available pertinent evidence 
covering the period since November 29, 2000 and concludes 
that no more than a 30 percent evaluation is warranted for 
PTSD under the criteria for evaluating psychiatric disorders.  
In reaching these determinations, the Board has been mindful 
of the doctrine of the benefit-of-the-doubt.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for allergies is denied.  

New and material evidence not having been received, reopening 
of the claim for service connection for asthma is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to a compensable evaluation for malaria is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), effective September 
23, 1999 and an evaluation in excess of 30 percent since 
November 30, 2000 is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


